Citation Nr: 1612157	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  09-41 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for an eye disorder.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from November 1977 to March 1978 and January 1980 to October 1981.  He also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army Reserve.

This matter initially comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

In July 2012, the Veteran testified at Board videoconference hearing before the undersigned; a transcript of the hearing is of record.  

In February 2013, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In addition to the paper claims file, the Board had reviewed the Virtual VA/VBMS paperless claims processing system.  VBMS contains additional VA treatment records, a rating decision, and an appellate brief.  Virtual VA contains additional VA treatment records and other records duplicative of what is in VBMS and the paper claims file.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these records.

The Veteran submitted additional evidence in November 2015 which has not been reviewed by the Agency of Original Jurisdiction (AOJ).  However, he submitted a waiver of consideration of that evidence by the AOJ in the first instance.  Therefore, the Board may consider the additional evidence. 

As noted in the February 2013 remand, during the July 2012 Board hearing, the Veteran raised additional issues of entitlement to service connection for posttraumatic stress disorder, a shoulder disability, and residuals of a concussion/contusion from a bomb blast.  The Board noted that although these issues had been raised by the record, they have not been adjudicated by the AOJ and referred them to the AOJ for appropriate action.  However, since the February 2013, the AOJ has not adjudicated these claims, and they are therefore again REFERRED for appropriate action. 

The issues of service connection for a skin disorder and an eye disorder, and increased rating for hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A left ankle disorder is not related to active service.


CONCLUSION OF LAW

A left ankle disorder was not incurred in active service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in October 2009, prior to the November 2009 rating decision, the RO satisfied its duty to notify the Veteran.  See 38 U.S.C.A. 
§ 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter notified the Veteran of the process by which initial disability ratings and effective dates are established as set forth in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2015).  All identified and available treatment records have been secured.  The Veteran's complete service treatment records have not been found and all efforts to locate them were exhausted.  VA has a heightened duty to assist a Veteran in the development of a claim when some or all service treatment records are lost or destroyed and must assist him/her in identifying the types of alternate or collateral sources of evidence that may assist in substantiating his claim, such as statements from service medical personnel and "buddy" certificates or affidavits. See Dixon v. Derwinski, 3 Vet. App. 261 (1992).  Here, the RO attempted to obtain these records, documented the file with a memorandum of unavailability, and properly notified the Veteran of such unavailability in an August 2010 memorandum.  See August 2010 Finding on Unavailability of Service Treatment Records.  As such, there is no prejudice to the Veteran in moving forward with a decision without such records.

As the Board will discuss in detail in the analysis below, the Veteran was provided with a VA examination.  A review of the VA examination report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate evaluation of the Veteran, and rendered an opinion consistent with the remainder of the evidence of record.  The Board concludes that the examination report is adequate for purposes of rendering a decision in the instant appeal.  See 38 CF.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. 
§ 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.

Additionally, as noted above, the Board remanded this matter for development in February 2013.  The Board instructed the AOJ to obtain records from the Social Security Administration (SSA) and any outstanding VA treatment records, provide him with an examination to determine the etiology of any left ankle or foot disability, and to readjudicate the claim.  Subsequently, SSA records were obtained, outstanding treatment records were associated with the record,  the Veteran was provided an examination for his left ankle/foot disorder, and his claim was readjudicated in a May 2013 Supplemental Statement of the Case.  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Finally, the Veteran presented testimony in a videoconference hearing before the undersigned.  The RO official or Veterans Law Judge who conducts a hearing must fulfill two duties.  See 38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. 488; 38 C.F.R. § 3.103(c)(2).  This was done during the July 2012 hearing before the Board as the VLJ noted the issue on appeal and asked questions and elicited information that indicated what information and evidence was necessary to prove the claim.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate this claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R. 
§ 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Left Ankle Disorder

The Veteran asserts that he injured his ankle during physical training at Fort Lewis in 1980 or 1981.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Certain chronic diseases, including arthritis, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a) (3), 3.309(a) (2015). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third service connections elements is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Not all diseases that may be considered "chronic" from a medical standpoint qualify for the relaxed evidentiary standard under section 3.303(b).  Rather, this subsection only applies to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Thus, if the claimant does not have one of the chronic diseases enumerated in section 3.309(a), then the more relaxed continuity-of-symptomatology standard does not apply, and medical nexus of a relationship between the condition in service and the present condition is required.  In this case, arthritis was not noted during service, as further discussed below.  

During the Board hearing, the Veteran testified that he was treated at Madigan Army Medical Center, was told that he had a hairline crack, and wore a boot for two weeks.  As noted above, the RO attempted to obtain the Veteran's service treatment records for this time period, including inpatient treatment records at Madigan Army Medical Center, but received negative responses.  

A February 2010 VA podiatry progress note indicates the Veteran had degenerative arthritis of the midfoot and soft tissue swelling and edema of the ankle.  The assessment was tibialis posterior and anterior tendonitis and peroneal tendonitis.  

The Veteran was afforded an examination in February 2013.  The examiner noted diagnoses of crack in ankle bone, tendonitis, and midfoot degenerative joint disease.  As to the ankle crack, the examiner determined that it was less likely than not incurred in or caused by service.  He indicated that current radiographs showed no crack or other evidence of fracture or trauma, or evidence of residual deformity or abnormality from such a crack, which was consistent with the expected healing of a crack.  The examiner found that the current ankle disability was more consistent with a more recent posterior tibial tendinitis and diffuse soft tissue edema, disabilities that are most likely unrelated to his remote ankle disability.  As to tendonitis, the examiner found that it was less likely than not incurred in or caused by service.  He stated that current tendonitis was of relatively recent onset (late 2009) and was not associated with a history of a foot disability while on active duty.  With regard to degenerative joint disease, the examiner observed that the MRI showing degenerative joint disease of the midfoot was described as of poor quality and it was difficult to perform an appropriate assessment.  However, current radiographs showed no degenerative joint disease.  He found that while it was clear how limited the information from the MRI was but given the sensitivity of MRI and the interpretation provided it was more likely than not that the Veteran had some degenerative changes in the midfoot and the normal foot radiographs showed that any such degenerative changes were minimal.  Based on the minimal degenerative joint disease, the age of the Veteran, and amount of time that elapsed since service demonstrated that it was less likely than not that any degenerative joint disease in the foot was incurred in or caused by service.  It was more likely that this disability developed independently of service activities. 

Based on the evidence of record, the Board finds that service connection for a left ankle disability is not warranted.  While the Veteran has current left ankle disabilities, the most probative evidence of record indicates that they are not related to service.  

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for private medical opinions.  A medical opinion that contains only data and conclusions is not entitled to any weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet App 295, 304 (2008).

In this case, as to the issue of whether the Veteran's left ankle disability is related to service, the Board finds that the February 2013 VA examination report is the most probative evidence of record as it was definitive, based upon a complete review of the Veteran's entire claims file, in consideration of both the Veteran's reported history, contemporaneous physical evaluation of the Veteran, and the Board's remand instructions.  Furthermore, the examiner provided a complete and thorough rationale in support of his opinion and cited to medical principles.  

The Board has considered the Veteran's contentions that his current left ankle disorder is related to service.  While he is competent with regard to any general observations of his ankle disorder, such as to symptoms, what he had personally experienced, and the treatment he received, as a lay person, he is not competent with regard to the complex medical opinion such as the etiology of a current orthopedic disability.  See Charles v. Principi, 16 Vet. App. 370, 374- 75 (2002).  He does not have the medical expertise to make such findings.  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the VA examiner's opinion to be the most probative evidence of record as to the relationship between the Veteran's ankle disability and service, and this opinion ultimately outweighs the Veteran's contentions as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In summary, the most probative evidence has not linked the Veteran's left ankle disability to service.  Therefore, the claim for service connection for a left ankle disability fails.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015). 


ORDER

Service connection for a left ankle disorder is denied.


REMAND

With regard to the claim for service connection for a skin disorder, the Veteran contends that it is due to a blast injury during service causing burns on the face, ears and wrists.  He asserts that ever since that injury his face is red and very sensitive, and that after the incident his skin blistered leading to scars.  The Veteran was afforded a VA examination in January 2012, the report of which noted mid facial and nasal erythema and fine telangiectasia, with a diagnosis of erythematotelangiectatic rosacea.  The examiner opined that the rosacea was less likely than not related to service or caused by grenade simulated blast in service, as it is a vascular lesion unrelated to burns from a blast injury.  

The Board finds that the examination report is insufficient as the record shows that the Veteran suffered burns to his face, shoulders, arms, and wrists during service.  However, the VA examination report only provided an evaluation of the face.  Therefore, the Veteran must be afforded an examination to determine whether he has a skin disorder on his body, other than his face, and the etiology of such.  

Likewise, the Veteran essentially contends that he has an eye disorder due to a blast injury during service when a grenade stimulator went off and he saw a spark and was thrown back from the blast.  He was afforded an examination in January 2012, the report of which shows a diagnosis of dry eye syndrome and meibomian gland dysfunction in each eye which was more likely than not related to the Veteran's rosacea.  The examiner explained that rosacea can cause ocular sequela (ocular rosacea) to include dry eye syndrome and meibomian gland dysfunction.  The examiner also noted a diagnosis of presbyopia which he found was unrelated to blast exposure and was a normal age-related change.  The evidence of record shows bilateral blepharitis in March 2010.  The Board finds that further examination is necessary to determine the nature and etiology of any current eye disabilities, to specifically include blepharitis.

As to an increased evaluation for hearing loss disability, during a November 2015 audiological evaluation the Veteran reported that his hearing had gotten worse since his previous evaluation.  He was provided an audiological evaluation that day.  The report shows that speech recognition tests were conducted using NU-5 test and not the Maryland CNC test.  VA regulations for evaluating hearing loss disability specifically require the use of the Maryland CNC test.  See 38 C.F.R. § 3.385 (2015).  Therefore, the Veteran must be afforded another examination using the Maryland CNC test.  

Additionally, the Board observes that the Veteran was provided an audiological evaluation in March 2009; however there is no indication which speech recognition test was used.  The AOJ should clarify which standard was used in providing that test. 

On remand, any outstanding records must be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination of any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

3.  Clarify with the VA audiologist who provided the March 2009 audiogram which speech recognition test was used. 

4.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current skin disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must determine all skin diagnoses, to specifically include those affecting his wrists, shoulders, and arms. 

The examiner must then opine, regarding each diagnosed skin disorder, as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder is causally or etiologically related to service, specifically to a blast injury therein.  The examiner must address the Veteran's lay statements.  

5.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current eye disorder.  The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must elicit a full history from the Veteran of his claimed symptoms, to include the onset thereof.  An explanation for all opinions expressed must be provided.  

The Veteran is competent to attest to factual matters of which he has first-hand knowledge.  The examiner must elicit a full history from the Veteran and consider the lay statements of record.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner must provide a fully reasoned explanation.  

The examiner must determine all current eye diagnoses, to specifically include determine whether he has blepharitis.  

The examiner must then opine, regarding each diagnosed eye disorder, as to whether it is at least as likely as not (a 50 percent probability or more) that the disorder is causally or etiologically related to service, specifically to a blast injury therein.  The examiner must address the Veteran's lay statements.  

6.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected left ear hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left ear hearing loss.  He or she should discuss the effect of the disability on his occupational functioning and daily activities.  

7.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

8.  Review each examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

9.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claims remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


